John J. Mangan, J.
The plaintiff in this case claimed he purchased a candy bar from M B S Cigar Corp. It was contained in a wrapper bearing the name Planters Nut & Chocolate Co. as the manufacturer; he had bitten into the bar two or three times and was stuck by a piece of metal in the bar resulting in infection to his mouth and the loss of two teeth and a broken bridge.
Plaintiff contends that there was an implied warranty that the food was wholesome and fit that went with the bar of candy, from the manufacturer to the consumer. The retailer contends that it was nothing but a middleman and that the implied warranty claimed by the plaintiff to cover the bar also covered him and the retailer on its course of travel.
The Judge charged the contract was between the manufacturer and the jobber, and then by the jobber and the retailer; and such contracts were made knowingly for the benefit of the public.
*874Reliance has been placed on the manufacturer of the sealed product rather than on the jobber or retailer. The manufacturer in placing sealed products upon the market, especially by his advertising and printed labels has intentionally brought himself into direct relationship with the ultimate purchaser or consumer. The Judge charged that there was an implied warranty of quality and wholesomeness that went along with the peanut liar from the manufacturer to the ultimate consumer.
The jury returned a verdict in favor of plaintiff against Planters Nut & Chocolate Co. in the amount of $1,500.